Citation Nr: 0300604	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  97-22 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for drug allergies.  

(The issues of entitlement to service connection for a 
lung disability, left shoulder disability, low back 
disability, left ankle tendinitis, a sinus disability, and 
hypertension will be addressed in a later decision.) 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  
 
The Board is undertaking additional development on the 
issues of entitlement to service connection for a lung 
disability, left shoulder disability, low back disability, 
left ankle tendinitis, a sinus disability, and 
hypertension pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 20.903.)  After providing the notice and 
reviewing any response thereto, the Board will prepare a 
separate decision addressing these issues. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained by the RO. 

2.  The record does not identify a disability associated 
with drug allergies for which service connection may be 
granted. 


CONCLUSION OF LAW

Service connection for drug allergies is denied as a 
matter of law.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2002); Sabonis v. Brown, 6 Vet. 
App. 426, 430, (1994); Beno v. Principi, 3 Vet. App. 439, 
441 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  
The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set 
out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  VCAA codified as amended at 38 U.S.C.A. 
§§ 5102 and 5103.  The veteran was notified of the 
evidence required for a grant of his claim by rating 
decision dated in October 1996, statement of the case 
dated in April 1997, Supplemental Statement of the case 
dated in December 1997 and a February 2002 letter 
informing him of the passage of the VCAA.  The Board 
concludes that the discussion therein adequately informed 
the veteran of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding 
duty to inform the veteran that any additional information 
or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA 
codified as amended at 38 U.S.C.A. § 5103A.  The necessary 
evidence, to include the service medical records and 
reports form VA examinations conducted in September 1996 
has been obtained by the RO, and there is no specific 
reference to any other pertinent records that need to be 
obtained.  In this regard, a response from the United 
States Army Hospital in Fort Campbell, Kentucky indicates 
the veteran's records have been retired at the National 
Personnel Records Center, and all of the veteran's service 
medical records appear to have been obtained from this 
facility.  The Board notes that the February 2002 letter 
notified the veteran of the type of evidence necessary to 
substantiate the claim.  This letter also essentially 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to supply 
sufficient information to obtain the additional records 
and to make sure the records were received by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist 
the veteran in this case.  Thus, the Board finds that 
further development is not warranted. 

II.  Legal Criteria/Analysis

Service connection may be granted for a disability 
resulting from injury or disease incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

It is the veteran's contention that service connection is 
warranted for "allergies" resulting from in-service 
prescription of Darvon and Novocaine.  The Report of 
Medical History compiled upon separation from service did 
include a notation of a "reaction" to Darvon and 
Novocaine.  An "allergic reaction" is "a local or general 
reaction . . . following contact with a specific allergen 
to which [one] has been previously exposed and sensitized 
. . . ."  Stedman's Medical Dictionary 1501 (26th ed. 
1995).  If contact with the allergen (in this case, Darvon 
and Novocaine) is avoided, there is no reaction.  As 
stated, an allergic reaction is a reaction that develops 
from exposure to the allergen.  However, the Board 
emphasizes that congenital or developmental disorders are 
not "diseases" for which service connection can be 
granted, and as a "matter of law" are not compensable 
disabilities.  38 C.F.R. § 3.303(c); Beno v. Principi, 3 
Vet. App. 439, 441 (1992).  Drug allergies represent a 
developmental or congenital disorder, rather than a 
disorder that was acquired in service."  Because this is a 
developmental disorder for which service connection may 
not be granted, the Board does not reach the question of 
whether an allergy to a certain medication is a "current 
disability.

The United States Court of Appeals for Veterans Claims has 
stated that in a case in which "the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law."  
Sabonis v. Brown, 6 Vet. App. 426, 430, (1994).  As the 
law precludes service connection under the circumstances 
of this case, the Board concludes that the claim for 
service connection for drug allergies must be denied as a 
matter of law.  Id.  




ORDER

Entitlement to service connection for drug allergies is 
denied.   


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

